Title: From James Madison to Peter S. Du Ponceau, 23 January 1826
From: Madison, James
To: Du Ponceau, Peter S.


        
          Dr. Sir
          Montpr. Jany. 23. 1826
        
        I have recd. your favor of the 17th. instant & thank you for the Extract you took the trouble of making from the Speech of Mr. Dupin. It is as beautiful in itself, as it is flattering to the U. States.
        
        The free system of Government we have established is so congenial with reason, with Common sense, and with a universal feeling, that it must produce approbation and a desire of imitation, as avenues may be found for truth to the knowledge of Nations. Our Country, if it does justice to itself, will be the Officina Libertatis, to the Civilized World, and do more than any other, for the uncivilized.
        It is a fine remark that “the Ecclesiastical Sword, which has its handle at Rome, has its point every where.” Helvetius, I recollect, compares the system of the Jesuits, with their General at Rome, and his correspondents in every direction & at every distance, to the Web of the Spider; the subtle Insect receiving at the centre instant notice of its prey and of its danger from the slightest touch of a single thread. I wish I could readily turn to the original passage instead of substituting recollection as well as translation.
        I am glad that you intend to apply a scourge to the Author of the Wicked book written at Vienna. Being a Subscriber to the N. American Review, I shall share in the pleasure which the public may promise itself. The execution of such tasks is much encouraged, by the growing attention abroad, to the fruits of the American press.
        Mrs. M. had noticed the afflicting loss you have sustained; and with all the sympathy which her long acquaintance and sincere respect could not fail to inspire I join her in offering you every good wish.
      